It is very obvious that the complaint alleges a cause of action. The action is not brought to compel the specific performance of a contract, but to recover the money due upon the bond specified in the complaint, and every material fact for that purpose is alleged.
The Constitution, Art. X, sec. 2, establishes the right of homestead, and it provides that the homestead "shall be exempt from sale under execution or other final process obtained on any debt"; but it further provides that it shall not be "exempt from sale for taxes, or for payment of obligations contracted for the purchase of said premises."
At first there was some question as to how it ought to be made to appear of record that the debt sued upon was for the purchase money for land, specified and designated, and therefore not exempt from sale under execution to pay the debt, although it might constitute the homestead or part of it. The courts experienced some difficulty on the subject, and in Durham v. Bostick, 72 N.C. 353, the late Chief Justice
suggested the propriety of such statutory regulation in that respect as he then indicated. Afterwards the Legislature, acting no doubt upon his suggestion, provided by statute (Acts 1879, ch. 217; The Code, secs. 234, 235, and 236) that in such cases the plaintiff should set forth in the complaint that the consideration of the debt sued on was the purchase money of certain land, describing it, and if it should     (276) appear that the allegation was true, this fact should be embodied in the judgment, and it is made the duty of the clerk to set forth the same fact in the execution, to the end the sheriff may, if need be, sell the land without regard to the homestead to satisfy the judgment. Hence the allegation in the complaint in this case, that the consideration of the bond was part of the purchase money of certain land; it was no part of the purpose to allege a contract in respect to land and demand the specific performance thereof. *Page 248 
As the action was simply to recover the money due on the bond, it was not necessary to allege the tender of a deed for the land. It might be that the deed had already been made. If it had not been, or if the title to be conveyed was defective, these were matters of defense. And, indeed, it seems that such defenses were set up, considered and determined by the court. No question is presented by the record in these respects for our decision. We are only called upon to decide whether or not the complaint states "facts sufficient to constitute a cause of action," and as to this there can be no doubt.
The exceptions are groundless, and the judgment must be affirmed.
No error.                                          Affirmed.
Cited: Toms v. Logan, post, 277; Durham v. Wilson, 104 N.C. 597; Steelv. Steel, ibid., 638; Kinney v. Kinney, 149 N.C. 325.